Exhibit 10.5




CONSULTING, CONFIDENTIALITY, AND

NON-COMPETITION AGREEMENT




This Consulting, Confidentiality, and Non-competition Agreement (this
“Agreement”) is made and entered into on this 13th day of November, 2007, by and
among Somerset International Group, Inc., a Delaware corporation (hereinafter
“Somerset” or the “Buyer”), Opie F. Brinson (“Brinson”), and Fire Control
Electrical Systems, Inc., a New Jersey corporation (“FCES”).  Somerset and FCES
are sometimes collectively referred to as “the Companies”.




RECITALS




WHEREAS, pursuant to the terms of a certain Stock Purchase Agreement executed on
November 13, 2007 and effective as of October 1, 2007, by and among Brinson,
Somerset, and others (the “SPA”), Somerset has acquired all of the capital stock
of FCES; and




WHEREAS, Brinson, a former shareholder of FCES, has been employed by FCES for
many years in a key management position, and Brinson desires to assist Somerset
during the term of this Agreement in the transition of ownership of FCES; and




WHEREAS, Somerset desires that FCES engage Brinson, and Brinson desires to be so
engaged by FCES, on the terms and conditions set forth below.




NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below, the parties agree as follows:




1.

Engagement.  FCES hereby engages Brinson, and Brinson hereby agrees to be
engaged by FCES, as a consultant, upon the terms and conditions set forth
herein.




2.

Duties. Brinson covenants and agrees that, as an independent contractor he will
perform certain services on behalf of FCES as may be reasonably requested of him
by either FCES or Somerset.  Brinson is being retained, in part, due to his
broad expertise and prior experience in FCES’s business operations, and shall
work on assignments as reasonably determined by Brinson and FCES in which his
expertise and experience may benefit FCES, and shall provide technical
assistance and consulting to FCES’ officers and employees and its present and
future customers. It is understood that Brinson may, but shall not be required
to, reside in the State of New Jersey during the term of this Agreement.  It is
recognized that Brinson may have other business activities in addition to FCES.
 Brinson shall not be required to perform more than twenty (20) hours of service
during any calendar week.




3.

Independent Contractor Status.  The parties recognize that Brinson will be an
independent contractor and not an employee, agent, co-venturer, or
representative of Somerset or FCES. Notwithstanding the above, all product
services and technical and business advice provided by Brinson shall become the
property of Somerset and/or FCES.  Somerset and FCES shall assume all
responsibility for the designs, technical and business advice that it
incorporates into its products and services.  Somerset and FCES shall, jointly
and severally, defend, indemnify and hold Brinson harmless from any claim
arising out of such design services, technical and business advice or
consulting.  Brinson shall disclose that he is an independent contractor of FCES
and/or Somerset, as applicable, and shall not represent to any third party that
he is an employee, agent, co-venturer, or representative of either Somerset or
FCES, except as expressly authorized by Somerset or FCES.  Neither Somerset nor
FCES shall exercise any control of Brinson in the performance of his duties.





--------------------------------------------------------------------------------




4.

Compensation.  FCES shall pay to Brinson, as a consulting fee, in the amount of
Ten Thousand and 00/100 Dollars ($10,000) per month for the services to be
rendered under this Agreement.  This consulting fee shall be paid not less
frequently than monthly.  FCES shall also provide Brinson with an automobile and
medical benefits coverage in substantially the same amounts and manner
previously provided to Brinson.  FCES shall reimburse Brinson for all ordinary
and necessary expenses incurred in connection with the performance of his
services hereunder, provided that timely notice of any expenses in excess of
$100.00 per month is sent to and approved by an appropriate officer or other
authorized representative of Somerset or FCES prior to Brinson ‘s incurring such
expenses.




5.

Term.  The term of this Agreement shall commence as of November 13, 2007, and
shall continue for a period of three (3) months thereafter.  The Companies shall
have an option to extend this Agreement for an additional period of three (3)
months, upon written notice to Brinson.  Further extensions of this Agreement
shall require the consent of all parties hereto.




6.

Covenant of Nondisclosure.  Brinson shall not, at any time during or after the
term of this Agreement, in any manner, either directly or indirectly, divulge,
disclose or communicate to any person, firm, corporation or other entity, or use
for his own benefit or for the benefit of any person, firm, corporation or other
entity, and not for the benefit of FCES, any information acquired from FCES or
its affiliates, without the express prior written consent of any authorized
executive officer of Somerset or FCES. Brinson agrees that all information
regarding FCES’ processes, business plans, customers, contracts, manufacturing,
sales, agreements or arrangements with other entities relating to FCES’
business, designs, engineering information, technical specifications, financial
situation, financial accounts, pricing, future product designs and
specifications, all information and designs and specifications developed by
Brinson for FCES under this Agreement, and all other information regarding the
business and operation of FCES, which is not already public knowledge, shall be
regarded as confidential and proprietary information of FCES.  Brinson shall use
all commercially reasonable efforts to maintain the confidentiality of all such
confidential and proprietary information.  Brinson, upon termination of this
Agreement, shall either destroy or return all of FCES’ confidential and
proprietary information in his possession to FCES promptly and shall maintain
the confidentiality of all information known to him after the termination
hereof.  The covenants and terms of this paragraph shall survive the termination
of this Agreement.




7.

Non-Compete.  During the term of this Agreement and continuing for a period of
sixty (60) months thereafter, Brinson shall not engage in any competition with
FCES by means of his direct or indirect ownership of or any interest in, or
provide any services to any business or organization which engages, directly or
indirectly, in the business of manufacture or sale of products that are
competitive with FCES in its current markets, and which products shall include
all equipment used in fire suppression, alarm, and location systems or the
manufacture or sale of any components related thereto.  In reliance on this
non-compete covenant, FCES is entering into this Agreement and shall provide
Brinson with FCES’ confidential and proprietary information and shall compensate
Brinson as set forth herein.




8.

Rights to Work.  The parties acknowledge that any work created by Brinson in
connection with the performance of services for FCES is being created at the
insistence of FCES and shall be deemed “work for hire” under the United States
copyright laws. FCES shall have the right to use the whole work, any part or
parts thereof, or none of the work, as it sees fit.  FCES may alter the work,
add to it, or combine it with any other work or works, at its sole discretion.
Notwithstanding the foregoing, all original material submitted by Brinson as
part of work or as part of the process of creating the work, including but not
limited to programs, product ideas, specifications, drawings, listings,
printouts, documentation, notes, flow charts, engineering calculations, and
processes shall be the property of FCES, whether or not FCES uses such material.
 No rights are reserved by Brinson. Title to all such material shall become
FCES’ sole property.

















--------------------------------------------------------------------------------

Whenever an invention or discovery is made by Brinson during the term of this
Agreement, either solely or in collaboration with others, including employees of
FCES, under or relating to this Agreement, Brinson shall promptly give FCES
written notice thereof and shall furnish FCES with complete information thereon,
including, as a minimum (1) a complete written disclosure of each such
invention, and (2) information concerning the date and identity of any public
use, sale or publication of such invention made by or known to Brinson or of any
contemplated publication by Brinson. As used herein, the terms (1) “invention”
or “invention or discovery” includes any art, machine, manufacture, design or
composition of matter or any new and useful improvement thereof where it is or
may be patentable under the patent laws of the United States or of any foreign
country; and (2) “made”, when used in relation to any invention or discovery,
means the conception of the first actual or constructive reduction to practice
of such invention.  Brinson hereby grants, assigns and conveys to FCES all
right, title and interest in and to all inventions, works of authorship, trade
secrets and other proprietary data and all other materials (as well as the
copyrights, patent, trade secrets and similar rights attendant hereto)
conceived, reduced to practice, authored or developed by Brinson, either solely
or jointly with others, during and in connection with the performance of
services under this Agreement with FCES.  Brinson agrees that he will not seek
patent, copyright, trademark, registered design or other protection for any
rights in any such inventions, works of authorship, proprietary data or other
materials as related to FCES’ products or processes.  Brinson hereby irrevocably
waives all rights in and to all works created or developed hereunder. The
covenants and terms of this paragraph shall survive the termination of this
Agreement.




9.

Breach/Legal Relief.   It is acknowledged that if Brinson breaches, or threatens
to breach, any of the covenants contained in paragraphs 6, 7 and/or 8 herein,
the damages to FCES will be irreparable and difficult to quantify.  Therefore,
FCES may apply to a court of competent jurisdiction for injunctive or other
equitable relief to restrain such breach or threat of breach without
disentitling FCES from any other relief in either law or equity. In the event
that any or all of the covenants set forth herein shall be determined by a court
of competent jurisdiction to be invalid or unenforceable, by reason of its
geographic or temporal restriction being too great, or by reason that the range
of activities covered are too great, or for any other reason, such covenants
shall be interpreted to extend over the maximum geographic area, period of time,
range of activities or other restrictions to which they may be enforceable.




10.

Breach of SPA by Somerset.  In the event that a default has occurred in the
payment obligations of Somerset under the “Convertible Note” and/or the “NCA
Note”, if any, executed in connection with the SPA (collectively “the Notes”),
and if such payment default has not been cured within the time period set forth
in the Notes, then the time period during which Brinson is restricted from
competing with FCES under paragraph 7 of this Agreement shall be proportionately
reduced.  In such event, the 60-month period referred to in paragraph 7 shall be
reduced by multiplying such 60-month period by a fraction, with the remaining
principal amount due to Brinson under the Notes as the numerator, and the sum of
one half of the Purchase Price set forth in Section 4 of the SPA, plus or minus
the Net Current Asset Deviation, as the denominator.

















--------------------------------------------------------------------------------

11.

Notices.  All notices and communications hereunder shall be in writing and
delivered as follows (or to such other address as any party may furnish to the
other in writing in accordance with the terms of this paragraph):




If to FCES or Somerset:




Somerset International Group, Inc.

90 Washington Valley Road

Bedminster, New Jersey 07921

Attn:

John X. Adiletta, Chief Executive Officer




with a copy to:




Picinich & McClure, Esqs.

139 Harristown Road

Suite 101

Glen Rock, New Jersey 07542

Attn:  William R. McClure, Esq.




If to the Brinson:




Opie F. Brinson

29 Wimpole Way

Green Brook, New Jersey 08812




with a copy to:




DiFrancesco, Bateman, Coley, Yospin, Kunzman, Davis & Lehrer, P.C.

15 Mountain Boulevard

Warren, New Jersey 07059

Attn:  Richard R. Ahsler, Esq.




12.

Severability.  It is further agreed and understood by the parties hereto that if
any provision of this Agreement is determined by a court to be unenforceable in
whole or in part, it shall be deemed modified to the minimum extent necessary to
make it reasonable and enforceable under the circumstances.




13.

Adherence to Laws.  Brinson agrees that in carrying out his duties and
responsibilities under this Agreement, he shall not violate any laws,
regulations, decrees, or rules in effect in the United States or any of its
states or municipalities, or of any other country in which FCES has a business
interest existing as of the date hereof.




14.

No Assignment.  This Agreement is personal to the experience and expertise of
Brinson and is not assignable by Brinson, whether by operation of law or
otherwise, and all obligations of FCES and/or Somerset, other than the
obligation to pay the agreed-upon compensation for services previously rendered,
shall terminate automatically upon the death of Brinson should such death occur
prior to the expiration hereof.




15.

Governing Law.  This Agreement shall be governed and interpreted, construed and
enforced in accordance with the laws of the State of New Jersey, and all
conflicts of laws provisions shall be deemed to apply the laws of the State of
New Jersey.




16.

Entire Agreement. This Agreement is the entire agreement between the parties
hereto and supersedes all prior or existing contracts or agreements, written or
oral, between the parties.

















--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.




Attest:

 

 

Somerset International Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

John X. Adiletta, Secretary

 

 

John X. Adiletta, President

 

 

 

 

 

 







Attest:

 

 

Fire Control Electrical Systems, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

John X. Adiletta, Secretary

 

 

John X. Adiletta, President

 

 

 

 

 

 







Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Opie F. Brinson

 

 

 

 

 

 















